Citation Nr: 1613116	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-50 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability characterized by chest pain. 

2.  Entitlement to service connection for a skin rash on back.

3.  Entitlement to service connection for bilateral knee disabilities.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals Board on appeal from September 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2010, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The Veteran's claims were remanded by the Board in February 2014.  In October 2014 the RO granted service connection for hemorrhoids.  Accordingly, only the issues listed on the cover sheet of this decision remain on appeal.

In January 2014 the Veteran's representative stated that the Veteran waived RO review of the new evidence obtained since the October 2014 supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  A disability characterized by chest pain was not manifest in service, and the Veteran does not have a current chest pain disability that is related to service.
 
2.  A skin rash on the back was not manifest in service, and there is no current skin rash disability of the back that is related to service.

3.  A chronic disability of either knee did not manifest in service and degenerative joint disease of the knees did not manifest within one year of separation from service.
 
4.  Hypertension did not manifest in service or within one year of separation from service, and the Veteran's current hypertension is unrelated to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability characterized by chest pain have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a skin rash on the back have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In July 2008 and February 2009 the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the claims, and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These letters also notified him of how ratings and effective dates are assigned. 

The Board notes that the Veteran's service treatment records (STRs) and VA treatment records have been obtained.  Copies of all available post-service non VA treatment records have been obtained.  The Veteran has been provided a VA medical examination and a VA medical opinion has been obtained regarding the claim for service connection for hypertension.  The Veteran has provided testimony in support of his claims.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  The Veteran has not indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims. 

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his claims of entitlement to service connection for a disability characterized by chest pain, for a skin rash on the back, or for a bilateral knee disability.  However, the Board finds that a VA examination is not necessary in order to render a decision with respect to these claims.  The Veteran's service treatment records are devoid of any complaints or treatment suggesting in-service incurrence of a disability characterized by chest pain, of a skin rash on the back, or of a bilateral knee disability.  The Board notes that there is no credible evidence of continuity of symptomatology since service, and no competent evidence otherwise showing that the claimed disabilities were incurred in service.  Accordingly, VA examinations are not warranted.  See McLendon v. Nicholson, 20 Vet App. 79 (2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge discussed the issues on appeal and explained what must be shown for service connection to be granted.  She sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

In a February 2014 decision, the Board remanded the Veteran's claims for further development, to specifically include obtaining private treatment records, updated VA treatment records and a VA hypertension medical examination.  The Board has reviewed the development conducted by the AOJ and finds that it has satisfied the Board's remand orders.  The AOJ attempted to get private medical records and the Veteran was informed that VA was unable to obtain the requested private treatment records.  The Veteran's updated VA treatment records were obtained and the Veteran was provided the appropriate VA medical examination.  Thus, there has been substantial compliance with the Board's remand orders.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II.  Service Connection Law and Regulations

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis and cardiovascular renal disease (to include hypertension) may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no presumed service connection because hypertension and arthritis of the knees were not medically diagnosed within one year of discharge.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In June 2014 the Veteran wrote to VA and stated that he believed that he was exposed to Agent Orange while serving in Korea.  The Veteran indicated that he did not serve in Vietnam.  In December 2014 the JSRRC reported that the Veteran was not exposed to herbicides while stationed in Korea.  Accordingly, the law and regulations related to presumptive service connection for those Veterans exposed to herbicides is not applicable to the Veteran's claims.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

III.  Chest Pain

At his November 2010 hearing the Veteran reported that he first started experiencing chest pains in the 1960s or early 1970s.  He stated that he has an enlarged heart.  

The Veteran's STRs do not indicate that the Veteran reported chest pain during service.  On his July 1968 Report of Medical History (RMH) in preparation for discharge from service, the Veteran denied ever having any pain or pressure in the chest.  The July 1968 discharge examination report notes that chest x-rays were negative.  

VA outpatient treatment records dated in December 1990, October 2007, August 2009, September 2009, October 2009, November 2009, and September 2012 note that the Veteran denied chest pain.  Private medical records in August 2009 indicate that the Veteran had chest pain after falling from a horse.  The diagnosis was contusion to the left chest wall.

The Board has considered the Veteran's lay statements asserting that he has a chest pain disability due to his service.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current chest pain disability that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Although the Veteran has indicated that he had chest pains during service, the Board does not find this to be credible.  This is not credible because that the STRs are silent to any complaints of chest pain and because the Veteran specifically denied ever having chest pain when examined for discharge from service.  

Post service medical records dated from 2010 indicate that the Veteran has left ventricle hypertrophy, carotid artery stenosis and symptomatic palpitations.  The post service records contain no complaints of chest pain or indication of a heart disability for more than 30 years after discharge from service.  None of the medical evidence indicates that the Veteran has any current chest pain or heart disability that is related to service.  The greater weight of the evidence, and the most probative evidence, clearly shows that the Veteran did not develop a disability characterized by chest pain during service or for many years after discharge from service, and there is no credible or probative evidence linking the claimed disability to service.

Consequently the Board finds that the preponderance of the evidence is against the Veteran's claim and service connection for a disability characterized by chest pain is not warranted.
  
IV.  Skin Rash on Back

The Veteran testified at his hearing that he experienced a rash on his back during service.  He said that he sought treatment for the rash while in service.  He reported that he has continued to have the rash on his back a couple times a year.  The Veteran stated that he had not received a diagnosis as to what type of rash he had on his back.  

The Veteran's STRs do not indicate that the Veteran ever experienced a rash on the back during service.  On his July 1968 RMH the Veteran denied ever having any skin diseases.  

The post service treatment records indicate that the Veteran has experienced bilateral inguinal tinea cruris.  

Although the Veteran has reported that he has experienced skin rashes on his back during and ever since service, the Board does not find the Veteran's assertions to be credible.  As noted above, the STRs do not indicate that the Veteran ever had a skin rash on the back during service and the Veteran denied ever having any skin diseases on his RMH on preparation for discharge from service.  Furthermore, the post service medical records show treatment for an inguinal skin rash, but show no complaints for a skin rash on the back.  There is no credible evidence that the Veteran has experienced a skin rash disability of the back that first developed during service, or is otherwise related to service.  Accordingly, the preponderance of the evidence is against the claim and service connection for a skin rash disability on the back is not warranted.   

V.  Bilateral Knee Disability

The Veteran asserted at his hearing that his knees were injured during service from the daily training that included going up mountains and climbing.  He reported that his knees became very sore and that he sought treatment during service.  He stated that he was given profiles due to his knees and that he was transferred to supply.  He said that his knee problems continued after service.  He reported that after service he had a right knee operation, but that both knees were giving him problems.

The Veteran's STRs are silent to any knee complaints.  On his July 1968 RMH the Veteran denied swollen or painful joints and denied trick or locked knee. `

A July 1990 VA outpatient record notes that the Veteran reported a bump on his right knee.  X-rays indicated that the Veteran did not have a joint mouse (loose body) in the right knee.  An August 2009 VA outpatient record notes that the Veteran reported right knee symptoms since 1983.  A June 2011 VA treatment record indicates that the Veteran had had right knee surgery for a torn meniscus in the past.  The Board notes that the AOJ attempted to get the private treatment records from the surgery, but the hospital informed VA that the records had been destroyed.  In August 2012 the Veteran complained of bilateral knee pain.  He reported that he had been diagnosed with arthritis of the knees, but he was not taking any medication for that.  He reported arthroscopic right knee surgery in 1980.     

The Board has considered the Veteran's lay statements asserting that his current bilateral knee disability is due to his service.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current bilateral knee disability is related to service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Although the Veteran has reported knee problems during service and continually ever since, the Board does not find his reports to be credible.  No knee problems are noted in the STRs, including the discharge examination, and the Veteran denied knee problems at the time of discharge.  Furthermore, the post service medical records show no knee complaints until many years after discharge from service and none of the medical evidence relates the Veteran's current knee problems to service.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for bilateral knee disability is not warranted.    

VI.  Hypertension

The Veteran testified at his hearing that he was told during service that he had high blood pressure.  He said that in the 1970s a doctor told him he had hypertension and that he began medication for hypertension at that time.  

The STRs do not contain any measurements showing that the Veteran had elevated blood pressure.  His discharge examination shows that his blood pressure was 126/80 at that time.  On his July 1968 RMH the Veteran denied ever having had high blood pressure.  

VA treatment records in 1990 indicate that the Veteran had elevated blood pressure and a June 1990 record states "R/O Hypertension."  Subsequent records show that the Veteran actually received diagnoses of hypertension.  

On VA examination in April 2014 a VA examiner examined the Veteran and reviewed his medical history.  The VA examiner opined that the Veteran's hypertension was unrelated to service.  The VA examiner noted that the Veteran did not have any elevated blood pressure readings during service and that there was no evidence of the Veteran having elevated blood pressure for several years after discharge from service.   

The Board does not find that the Veteran's report of elevated blood pressure during service to be credible.  Not only do the STRs fail to show any elevated blood pressure readings, but the Veteran denied ever having high blood pressure on his July 1968 RMH in preparation for discharge from service.  The record shows that the Veteran was first found to have hypertension many years after discharge from service.  The most probative evidence of record is the April 2014 VA medical opinion that the Veteran's hypertension is unrelated to service.  There is no medical evidence to the contrary.   

Consequently the Board finds that the preponderance of the evidence is against the Veteran's claim and that service connection for hypertension is not warranted.



							(CONTINUED ON NEXT PAGE)


 
ORDER

Entitlement to service connection for a disability characterized by chest pain is denied. 

Entitlement to service connection for a skin rash on back is denied.

Entitlement to service connection for bilateral knee disabilities is denied.

Entitlement to service connection for hypertension is denied.



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


